Citation Nr: 0025488	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-07 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a chronic kidney 
infection.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for benign prostatic hypertrophy.

3.  Entitlement to an initial compensable disability 
evaluation for tarsal tunnel syndrome, right foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to January 
1998.  This appeal arises from an April 1998 rating decision 
of the Department of Veterans Affairs (VA), Jackson, 
Mississippi, regional office (RO).  

The issues of entitlement to an initial disability evaluation 
in excess of 10 percent for benign prostatic hypertrophy, and 
an initial compensable evaluation for tarsal tunnel syndrome, 
right foot, will be addressed in the REMAND portion of this 
document.


FINDINGS OF FACT

1.  The record does not contain competent objective evidence 
showing the presence of a chronic kidney infection.  

2.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claim of service connection for a chronic 
kidney infection is plausible.


CONCLUSION OF LAW

The claim for service connection for a chronic kidney 
infection is not well grounded and there is no statutory duty 
to assist the veteran in the development of facts pertinent 
to that claim.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claims because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

"Although the claim need not be conclusive, the statute [§ 
5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for direct service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1999) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issue 
of service connection for a chronic kidney infection, the 
Board concludes that the veteran's claim for service 
connection for that condition is not well grounded.

The service medical records show treatment on several 
occasions for chronic prostatitis.  In April 1995, the 
veteran reported "kidney pain," or right CVA tenderness 
radiating to his right lower extremity.  He was referred to 
an internal medicine consultation.  At that time he reported 
a previous history of kidney disease.  On examination, there 
was no CVA tenderness to percussion of the back.  Following 
urinalysis, the examiner prescribed Oflaxcin for treatment of 
chronic prostatitis.  In June 1995, he was seen on urology 
consultation with complaints of gross hematuria.  Urinalysis 
was clear, and an August 1995 IVP was within normal limits.  
The diagnosis was resolved acute prostatitis.  The veteran's 
retirement examination in November 1996 noted normal 
genitourinary examination.

A VA genitourinary examination was conducted in January 1998.  
The veteran reported a two to three year history of gradually 
worsening urinary hesitancy, decreased stream, postvoid 
dribbling, incomplete bladder emptying and low back pain.  
The veteran had been evaluated for benign prostatic 
hypertrophy, and had been treated with Hytrin.  His symptoms 
had improved.  Following urinalysis and examination, the 
examiner's impression was benign prostatic hypertrophy, 
improved on Hytrin medication.  There was no kidney pathology 
noted.

Review of the record shows no objective medical evidence of a 
diagnosis of chronic kidney infection any time during or 
after service.  Testing, including urinalysis and IVP, has 
resulted in diagnoses of prostate pathology accounting for 
the veteran's symptoms of back pain and voiding difficulty.

The veteran's lay statements and hearing testimony to the 
effect that he has a current chronic kidney disorder that is 
related to service are not supported by the objective 
evidence and are not competent evidence to support a finding 
on a medical question requiring special experience or special 
knowledge.  His statements as to medical diagnosis are not 
competent evidence that would render his claims well-
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
the absence of objective medical evidence to support the 
veteran's contentions, his claim is not well grounded.

Based upon the foregoing, the Board concludes that the 
veteran has failed to meet his initial burden of presenting 
evidence that his claim for service connection for a chronic 
kidney infection is plausible or otherwise well-grounded.  
See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Under 
these circumstances, that claim is denied.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995) (en banc).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claim well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Service connection for a chronic kidney infection is denied.


REMAND

The veteran reported right leg numbness during service.  EMG 
testing in April 1995 showed slightly greater than 50% 
decrement of the medial plantar sensory response on the right 
compared to the left.  Tarsal tunnel syndrome was suspected.  
Service connection for tarsal tunnel syndrome, right foot, 
was granted in April 1998, and a noncompensable evaluation 
was assigned from January 1998.  The veteran disagreed with 
the initial evaluation.  

A February 1998 VA neurology examination resulted in a 
diagnosis of tarsal tunnel syndrome.  However, subsequent EMG 
testing, and a VA neurology examination in January 2000, 
found evidence of peripheral neuropathy effecting both lower 
extremities.  The VA examiner in January 2000 stated that 
"now the patient's symptoms are more suggestive of 
peripheral neuropathy rather than tarsal tunnel syndrome...."  

Given the conflict in the medical evidence before it, the 
Board is unable to resolve the veteran's claim with the 
record as it now stands.  Accordingly, a VA neurologist 
should review the entire medical record, including the 
service medical records, and then examine the veteran.  The 
examiner should be requested to reconcile the differing 
diagnoses of record.  Following that, the RO must determine 
what part of the veteran's disability is service connected, 
and assign an appropriate evaluation.  

The veteran also contends that he is entitled to an increased 
initial disability evaluation for benign prostatic 
hypertrophy.  That disability is rated under Diagnostic Code 
7527, which contemplates prostate gland injuries, infections, 
hypertrophy and post operative residuals.  38 C.F.R. § 
4.115b, Diagnostic Code 7527 (1999).  The rating authority is 
instructed to rate the prostate disorder as either a voiding 
dysfunction or a urinary tract infection under general rating 
criteria for genitourinary system dysfunction.  38 C.F.R. § 
4.115a (1999).

The only VA genitourinary examination of record was conducted 
in January 1998. At that time, the impression was benign 
prostatic hypertrophy, improved on Hytrin medication.  The 
veteran had few genitourinary complaints.  

Subsequent to that examination, in August 1998, the veteran 
was seen with gross hematuria.  In December 1998 an examiner 
noted mild discomfort, with negative urinalysis, and a 30 
gram, benign, tender prostate.  

In light of the worsening of the veteran's symptoms since the 
January 1998 examination, the Board is of the opinion that 
another VA urology examination is necessary in order to 
properly evaluate the current level of disability of the 
veteran's service connected prostate disorder.

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  VA 
has a duty to assist the veteran in the development of facts 
pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1999).  In view of the foregoing, the 
case is remanded to the RO for the following:

1.  The RO should schedule the veteran 
for an examination by a VA neurologist to 
determine the proper diagnosis of his 
right lower extremity complaints.  The 
examiner must review this REMAND and the 
claims folder, particularly the service 
medical records, the February 1998 and 
January 2000 VA examination reports, and 
the March 1998 EMG report.  If a 
diagnosis of peripheral neuropathy is 
made, the examiner must comment on 
whether that disability was present 
during the veteran's period of service, 
and what relationship, if any, exist 
between the finding of tarsal tunnel 
syndrome in service and on the January 
1998 VA examination, and the current 
diagnosis.  The report of examination 
should include a complete rationale for 
all conclusions reached.   

2.  Following the above, the RO must 
determine what part of the veteran's 
disability is service connected, and rate 
it appropriately.  In this regard, 
consideration should be given to 
Fenderson v. West, 12 Vet. App. 119 
(1999) (at the time of an initial rating, 
separate, or staged, ratings can be 
assigned for separate periods of time 
based on the facts found.)

3.  The RO should schedule the veteran 
for an examination by a VA urologist to 
determine the nature and extent of his 
service connected benign prostatic 
hypertrophy.  The claims folder and a 
copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the examination.  All necessary 
tests should be conducted and the 
examiner should review the results of the 
testing prior to completion of the 
report.  All urologic pathology and 
symptomatology, including pain, the need 
for drug therapy, urinary frequency and 
voiding dysfunction should be noted.  The 
report of examination should include a 
complete rationale for any conclusions 
reached.   

4.  Following completion of the 
foregoing, the RO must review the claims 
folder.  If an examination report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific opinions requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

Following completion of the above, the RO should readjudicate 
the veteran's claim for an increased initial disability 
evaluation, with consideration of Fenderson, supra.  A 
supplemental statement of the case should be furnished to the 
veteran and his representative.  They should be given a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JAMES W. ENGLE
	Acting Veterans Law Judge



 

